Per Curiam,
The papers referred to in the first, second and third specifications of error were properly admitted in evidence for the purpose of showing title in the plaintiff. The third specification, which alleges error in a portion of the charge of the court, is not sustained. There was abundance of evidence to show a conversion of the piano by the defendant, and, under the lease or agreement between Albrecht & Co. and the defendant, the plaintiff was entitled to recover in this form of action.
Judgment affirmed.